.
I haDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9, 11-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the invention include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level, the invention includes sending a scratch-off coupon to a mobile device, that when activated the mobile device's location is retrieved and compared to a plurality of geo-fences, determining that the device is outside of the plurality of geo-fences, determine the nearest geo-fence, transmit to the device a message instructing the user to visit the nearest geo-fence, determine that the device is now in the geo-fence, sending a promotion with redemption information to the device, sending an updated promotion based on a comparison of the coupon redemption information with a predefined redemption rate threshold, and wherein the promotion contains boosting features that allow the user to perform one of two actions in order to boost the promotion value (i.e. watching a video and/or playing a game). The art of record teaches many of these features individually as discussed below.
However, the claims offer an extremely high amount of detail and specific limitations which are not normally found in coupon delivery systems. These limitations include providing a virtual scratch-off coupon, instructions to go to a nearby geo-fence associated with a coupon, sending updated promotion information based on a coupon redemption rate, and boosting the value of a promotion by performing a specific user action. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.
The claims are found to comply with 35 U.S.C. § 101. Under Step 2A Prong 1, the claims include sending a scratch-off coupon to a mobile device, that when activated the mobile device's location is retrieved and compared to a plurality of geo-fences, determining that the device is outside of the plurality of geo-fences, determine the nearest geo-fence, transmit to the device a message instructing the user to visit the nearest geo-fence, determine that the device is now in the geo-fence, sending a promotion with 
Under Step 2A Prong 2 the claims include a combination that offers additional elements of a coupon server, mobile device connected to the server and with GPS location capabilities, an advertiser server, and a promotion determination server. The ordered combination of steps of a scratch-off coupon, a geofence list with directions to the nearest geo-fence, a comparison of the coupon redemption rate with a threshold rate, and a boosting action that can be at least one of watching a video and/or playing a game as operating on the specific additional elements constitute more than merely adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The ordered combination of steps is applying or using the judicial exception to a combination of additional elements and functions, which amounts to a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2016.05(e)).
The consideration of whether the combination of additional elements and functions is well-understood routine and conventional as in Step 2B was not reached for the reason set forth in Step 2A Prong 2.
Examiner sets forth the following references as being the closest to Applicant's inventive concept:
Rajan et al. (Pub. #: US 2009/0061884 A1): Rajan describes a system for variable value coupons to be sent to mobile devices based on predetermined criteria and based upon location data and describes boosting features for the variable coupon, but does not describe monitoring coupon redemption information to adjust the coupon values. 
Gerber et al. (Pub. #: US 2011/0190009 A1): Gerber describes a system whereby a user grants permission to a service for gathering location which is lacking in Rajan.
Fajkowski et al. (Pub. #: 5,905,246): Fajkowski teaches monitoring redemption rates for coupons and adjusting coupon values based on the rates which is lacking in Rajan.
Granich et al. (Pub. #: US 2014/0315614 A1): Granich teaches a coupon that comprises a scratch-off ticket to reveal value which is lacking in Rajan.
Simson (Pub. #: US 2001/0049627 A1): Simson teaches specific coupon value boosting features such as a user's progress in a video game which is lacking in Rajan.
The final Office action dated 9 July 2020 applied several additional references to the dependent claims. These references provide further examples of geo-fence coupon distribution techniques. An NPL search yielded electronic coupon services with a variety of features, but these sources failed to provide the specific set of features found in the claims with sufficient detail as to how these features were implemented and combined. The cited NPL offers some discussion of the state of the art at the time the invention was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688